Citation Nr: 1720038	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  08-16 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, the Veteran requested a hearing before a Decision Review Officer (DRO) at the Agency of Original Jurisdiction (AOJ); he subsequently withdrew that request for a hearing in October 2008.  The Veteran, however, did testify at a Board hearing in December 2009; a transcript of that hearing is associated with the claims file.

The Board remanded this case in April 2010, November 2013, and May 2015.  Most recently, the case was returned to the Board in May 2016, at which time the Board reopened the claim of service connection for the seizure disorder and remanded that reopened claim for additional development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  


FINDINGS OF FACT

1.  Although the Veteran has been diagnosed as having a seizure disorder, the first evidence of any such diagnosis is not shown to be during service or within one year of his discharge from military service, but rather many years after military service.  

2.  The evidence of record does not demonstrate that the Veteran's seizure disorder was incurred in or otherwise the result of military service, to include the noted two head injuries in service.  



CONCLUSION OF LAW

The criteria for establishing service connection for a seizure disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the instant case, VA provided adequate notice in May 2006 and August 2008 letters to the Veteran.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  Several VA medical opinions have been obtained, as discussed below, and the Board finds that the evidence of record is adequate at this time to adjudicate the Veteran's claim.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish a right to compensation there must be competent evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including epilepsies, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

The Veteran has asserted that his seizure disorder is a result of head trauma he suffered during service.  He indicated that he had head trauma on two occasions.  He stated that, in October 1968, he fell out of his bunk and hit his head; he lost consciousness as a result of this fall and was treated for a concussion during service.  Secondly, he suffered a nasal fracture during a training exercise in basic training; he was also knocked unconscious at that time.  At other times in the record, the Veteran has indicated that he suffered some other head trauma during basic training, including being hit by a dummy during bayonet training as well as with a padded stick, although the Veteran notes that he never sought treatment for those injuries.  

The Veteran has further asserted throughout the appeal that although his seizures did not manifest for many years after service, the cause of his epileptic condition was the head trauma he suffered during service.  The Veteran has also repeatedly denied throughout the record that he had any neurological or convulsive disorder during childhood or prior to military service.  

The Veteran's March 1968 enlistment examination demonstrates that he was neurologically normal at entrance into military service.  There is no indication on examination at that time that the Veteran had any prior head injury or any seizure disorder noted at that time or at any time prior to service.  Although the Veteran did report a history of several symptoms in his Report of Medical History at that time-including mumps; frequent or severe headaches; dizziness or fainting spells; eye trouble; ear, nose or throat trouble; hay fever; shortness of breath; pain or pressure in chest; palpitation or pounding heart; rupture/hernia; painful or "trick" shoulder or elbow; and, depression/excessive worry-the Veteran specifically denied any history of epilepsy or fits at that time.  The examiner did not mention any seizure or epileptic condition at that time.  

The Veteran also submitted a September 2006 letter from E.R.B, his childhood camp counselor, which documented that the Veteran, in his childhood, attended summer camp.  During that time the Veteran did not have any "physical disability such as seizures or impaired neurological function."  E.R.B. also indicated that he spoke with the Veteran's parents in his role as camp counselor, and no seizure or neurological health conditions were ever discussed during those conversations.  

Based on this evidence, the Veteran is not shown to have any epileptic or seizure disorder noted on his entrance into military service.  Consequently, the Veteran is presumed sound as to his epilepsy/seizure activity on his entrance into military service.  See 38 U.S.C.A. § 1111 (West 2014).  

Turning to the other evidence of record, the Veteran's service treatment records demonstrate that in October 1968 the Veteran reported that three weeks prior he fell out of his bunk and hit the right parietal region of his head; he was reportedly found unconscious and did not remember anything.  He developed a bump on the back of his head.  He reported that a week after the accident he developed severe headaches, and that 3 weeks after the accident he "lost coordination."  On October 31, 1968, approximately a month after the incident, the Veteran's symptoms were noted as "generally improving-coordination has improved but he still feels numbness intermittently in [left] foot [and right] hand shakes when resting," which he noticed three to four times a day.  After that, no further treatment or notation of symptoms was noted.  

In April 1970, it was noted that the Veteran's glasses had been "smashed on his face," resulting in a laceration of the right eyelid and a nasal fracture; the last treatment for his nasal fracture and laceration was April 22, 1970.  

During the Veteran's April 21, 1970 separation examination, the Veteran was neurologically normal; there was no notation of any seizure or epilepsy at that time.  Although the Veteran reported several symptoms on his Report of Medical History at that time-including mumps; dizziness or fainting spells; eye trouble; hay fever; pain or pressure in chest; and, car, train, sea, or air sickness-he denied any epilepsy or fits.  The examiner noted that the Veteran's occasional lightheadedness was postural.  No notations of any seizure disorder, including any seizure activity or shaking/jerking, were noted by the examiner at that time.

In May 1970, after the Veteran's separation examination and six days prior to his separation, the Veteran had an appointment for a minor surgery for removal for a cyst, but he could not keep the appointment due to his duties; it is unclear whether arrangements were made for the minor surgical procedure to be rescheduled prior to the Veteran's separation, although there are no records in his service treatment records documenting any removal of the cyst during service.  

In June 1974, the Veteran sought treatment from VA; at that time, he reported sweating and numbness on the right side of his face, as well as right lower pneumal thorax pain.  It was noted that he had a possible anxiety neurosis, and he was referred for further examination.  The Veteran, however, declined to be seen for that examination.  In August 1977, the Veteran also was treated for complaints of lightheadedness and dizziness that had been present for two years; he was referred to the Neurology Clinic, which noted that he was physically normal, although "very nervous."  The Veteran was referred for an electroencephalogram (EEG) at that time, to which he did not report.  

The first evidence of any seizure complaints in the record are in October 1978-ten years after the initial head trauma in service, and eight years after his discharge from service.  At that time, the Veteran got a refill of phenobarbital which was prescribed for his seizures following treatment at a private hospital prior to coming to VA for his prescription refill.  The treatment records from that private facility are not of record and have been determined to be not available.

In a December 1978 VA treatment record, it was noted that the Veteran had been on phenobarbital for his seizures for approximately one year.  The Veteran reported at that time that he had a grand mal seizure and was hospitalized.  He was initially placed on Dilantin, although he developed agranulocytosis, and after two weeks he was switched to phenobarbital.  He further reported seizures since that time; he requested a neurological examination and follow-up.  The Veteran was scheduled for a neurological appointment, but he failed to report for that appointment as noted in a February 1979 record.  He requested to be rescheduled at that time.  

The Veteran's phenobarbital was refilled in April and September 1979 by VA; also in September 1979, the Veteran was referred for an EEG, although it does not appear that the Veteran reported for that November 1979 consultation.  

In June 1980, the Veteran filed his initial claim for service connection for a seizure disorder.  In a September 1980 statement, the Veteran reported the following medical history:  

During my [m]ilitary service in South Carolina, I suffered a head injury, this was acted upon [by] submitting me to an intense [n]eurological examination; the date of this occurrence to the best of my recollection was [i]n July or August of 1968 during basic training.  It was much later that I began to develop facial and some bodily jerking involuntary movements along with some vertigo.  I reported this to my CO just before my end of my active service period and the medical staff then d[e]cided to remove . . . a cyst which was believed to cause much of my trouble[.  T]he cyst was on the inner part of the skull.  However, much to my displeasure after leaving the service I still continue to have these shaking movements along [with] dizzy spells.  This continued for many years until I had to leave N.Y.U. during my third year in 1973.  Presently, this is still continuing to the point that I am now having [a s]eizure disorder[, which] has been reported to the VA hospital along with being treated with [p]henobarbital for this disorder since the year of 1978.  My first seizure disorder attack was during the month of November.

In September 1980, the Veteran sought treatment from VA and reported that two days prior, after taking a treatment for scabies, he had a grand mal seizure.  He reported at that time that he had a seizure disorder since 1970 following a head injury.  Three days later, on September 18, 1980, the Veteran was diagnosed as having post-traumatic epilepsy of the temporal lobe by the New York VA Medical Center's Neurology Clinic.  During that neurological consultation, the Veteran reported that he "had [a] subdural hematoma in [the A]rmy [in] 1968 and in 1970 had petit mal seizures [and] finally [in 1978] had 1st grand mal seizure."  He reported that he had grand mal seizures approximately every 10 days at that time.  After examination, the Veteran was diagnosed as having grand mal epilepsy with photo stimulation, posttraumatic in nature.  The VA doctor, however, noted normal CAT and EEG scans.  The Veteran was continued on phenobarbital at that time.  VA's Social Services Department gave the Veteran a letter documenting that he was diagnosed as having post-traumatic epilepsy, temporal lobe by VA's Neurology Clinic on September 18, 1980.  

The Veteran underwent a VA neurological examination in December 1980.  The Veteran presented the Neurology Clinic letter to the examiner during the examination.  The VA examiner, Dr. F.J.C., noted that in October 1968, during service, the Veteran fell off a bunk and was unconscious for a few minutes and was taken for treatment.  Dr. F.J.C. noted that the Veteran reported that a full work-up, including x-rays and an EEG, was performed and that he was returned to duty a day later.  Dr. F.J.C. further noted that the Veteran reported that while in Alaska in the latter part of 1969 he began to develop tremors, in both hands although chiefly in his left hand, and that he began to realize that, as a pianist, he could no longer play as well has he had previously.  The Veteran further reported that he began to notice less manual dexterity in his left hand; the tremors would occur 3-4 times a day and lasted a few minutes, usually.  He also reported that he began to experience some numbness in the fingers of the left hand, which would come and go.  He also reported becoming dizzy, seeing double, and seeing things on top of one another.  He reported this during service and after eye examinations, he was given glasses and his vision problems disappeared.  

Furthermore, the Veteran reported that after leaving service he began to have increased tremors, first of the hands which lasted 20-30 seconds, which would be precipitated by walking by a picket fence, seeing flickering lights on the television, or when walking towards the sun.  Then, in 1974, the Veteran reported that he was diagnosed with petit mal seizures and that he may be driving a car, see flashing lights and he would fall to the ground, although he would not become unconscious.  He reported that he was seen by VA, who diagnosed those conditions, and was put on phenobarbital which he took between 1975 and 1976.  Then, the Veteran reported that in 1978 he had a grand mal seizure while with his friends, during which he fell to the ground, was unconscious for an hour, bit his tongue, frothed at the mouth, and urinated; he woke up in the hospital.  He was put on Dilantin and developed agranulocytosis from which he reportedly nearly died.  He reported being put back on phenobarbital at that time.  

On examination, Dr. J.F.C. noted the Veteran's right fundus was clotted over; his left fundus was normal.  His pupils reacted promptly, extraocular movements were normal.  The Veteran could count fingers accurately, and he could see his fingers accurately.  The Veteran's gait and station were normal and he had good power in all of his limbs.  Touch, pain, position and vibratory sensations were normal, and his deep reflexes were equal and active.  He had a negative Babinski's sign.  No pathological reflexes.  He was able to stand on either leg unaided and to walk on his toes and heels without any difficulty.  No nystagmus or ataxia.  Dr. J.F.C. diagnosed the Veteran with "grand mal and petit mal seizures from the history which are secondary to the head injury sustained in October 1968."  

Based on that examination and Dr. J.F.C.'s diagnosis, the AOJ awarded service connection for a seizure disorder in a March 1981 rating decision; the AOJ assigned a 10 percent for that disability.  

Despite several statements throughout the record denying that he ever sent any documentation to VA indicating that he disagreed with this assigned percentage, the Veteran clearly submitted an April 1982 statement to his United States Senator-who in turn submitted the document to VA-indicating that he believed the assigned 10 percent evaluation "was an outrage due to what has happen[ed] to me and to my life.  I want you to try to overturn this marginal 10% towards something better, which I do feel that I am entitled to."  Further, in that letter, the Veteran indicated that he had a head injury during basic training in service; he stated that "some time after" he was admitted to university, he began to develop hand tremors and bodily movements which he believed was "due to contemporary social anxiety."  He reported that those episodes continued for many years until "it crescendo[ed] in 1978 when [he] suffered a complete Grand Mal Seizure and was totally unconscious for a number of hours." The Veteran further indicated that he developed epileptic seizures as a result of his military service, which he never had until he joined the military.  

Based on this statement from the Veteran, VA ordered a neuropsychiatric examination in June 1982.  The examiner indicated that the Veteran gave "a vague, shifting, richly adorned history with many aspects that are lurid."  The Veteran stated that he had a seizure disorder which he felt was based "on a number of situations which [he] had which cresendoed into head trauma," which he has been told by his friends.  The examiner noted that the Veteran stated that, admittedly, these individual situations were "so trivial."  The Veteran reported being hit in the head by a dummy during bayonet practice in basic training, he fell from a lower bunk, and he was also struck during a padded stick drill during basic training.  

Approximately 9-12 months after discharge from service, in 1971, the Veteran reported that he "became aware that if he looked at flashing lights or colors or at too many moving objects or at moving people, he would have an episode of small tremors or tics or movements."  In 1975, the Veteran reported he had the first of 3 episodes up to 1978 which he termed "petit mal."  He reported that these episodes were "semi epileptic" in nature and that he did not lose consciousness.  He reported that his first generalized seizure was in 1978, when he was leafing through colorful record albums; he does not remember anything after that until he woke up in the hospital where he was admitted for a month.  He bit his tongue, had urinary incontinence and was told he had been foaming at the mouth during that episode.  He was placed on Dilantin, and eventually developed agranulocytosis which led to another seizure episode and hospitalization at a second hospital for another month.  After that, he was placed on phenobarbital.  He was fine after that until 1980, when he had another seizure episode which he did not seek treatment for.  The examiner noted that the Veteran gave confusing information regarding his current medical care at that time.  He also indicated that he had been married twice.  The Veteran was attempting to get a government grant at that time to support his mail-order art journal.  

On examination, the examiner noted that the Veteran was extremely articulate and used polysyllabic words appropriately, although he volunteered these words and much information not necessary for history taking; the Veteran felt compelled to make sure his credentials were understood.  The examiner noted that there was no area of history which did not change from time to time; every time a detail was clarified, the detail changed.  For example, at one point, the Veteran reported that he was in basic training and rolled out of his bunk and was treated by a neurologist; when the examiner was surprised that a neurologist was at a basic training army barracks, the Veteran clarified that he was "taken down" to South Carolina, although he could not remember the name of the facility he was taken to or even the base he was treated at.  

The examiner noted that the Veteran's description of his seizures was stereotyped, in which expressions of "foaming" and "shaking" were used repeatedly.  The examiner noted the veracity and reliability of the Veteran's personal history was subject to question and that no general seizure had ever been verified at that time.  The examiner noted the Veteran's gait, organic mental status, coordination, cranial nerve (no nystagmus), sensation, reflexes, and power were normal; his visual fields were intact.  During the examination and interview, the Veteran showed little affect in so far as seizures were concerned, and the examiner noted that the Veteran was preoccupied with his second wife's reasons for leaving him and her sexual proclivities.  The examiner concluded as follows:  

The [Veteran's] interview leaves the firm impression of a sociopathy.  The presence or absence of the seizure disorder cannot be made from the current interview.  Verification of the actual medical records will be necessary, first from the military records and the [claims file] to exclude significant head injury as seems to be the case and then reviewing data from [the two private hospitals that treated the Veteran's claimed seizures]. . . . Even should a seizure disorder exist, the only definit[e] part of it would not have occur[r]ed until 1978, 8 years after discharge.  In addition to this, the "trauma" to his head is non existent, and as he brings out in his own history is an imaginary amalgum or concatenation of a number of admittedly trivial incidents.  It is therefore established that there was no head injury during enlistment, and the first manifestation that is accepted as valid would have been years afterward.  

After reviewing the claims file, particularly service treatment records, the examiner rendered an addendum opinion in September 1982.  In that addendum, the examiner noted the 1968 fall out of a bunk, as well as the April 1970 nasal fracture.  The examiner further noted in the September 1980 VA treatment records that the Veteran reported he had a subdural hematoma in the Army in 1968 and that he had petit mal seizures in 1970.  The examiner concluded as follows:  

1) No verified significant head trauma in service
2) No verified seizures in service
3) Fabricates
4) Since no bases for service connection no need to review [the two private hospital's records, although he would be g]lad to do so if required.

In a February 1983 rating decision, the AOJ proposed to sever service connection for the Veteran's seizure disorder; the Veteran was notified of that decision in a March 1983 letter.  In a July 1983 rating decision, the AOJ finalized and severed service connection for the Veteran's seizure disorder; he was notified of that decision in a July 1983 letter.  The Veteran did not submit a notice of disagreement with that severance and that decision became final.  

In 1983, it appears that the Veteran underwent an EEG, which was "felt to be within normal limits."  The low amplitude sharp spike activity in fronto-temporal areas generally conformed to descriptions of "small sharp spikes," and therefore may have no pathological significance.  This statement, however, could not be made with certainty.  A formal sleep recording with nasopharyngeal electrodes and special attention to montages was suggested to elucidate this question, particularly because the Veteran was felt to have a seizure disorder of possible focal onset.  

The Veteran submitted a September 1988 from his local city council member, which indicated that the councilman believed that the Veteran's disability should be reinstated because the Veteran was "still undergoing trauma from that incident."  

In March 1992 the Veteran sought treatment at VA with complaints of a history of seizures following head trauma; the Veteran reported muscle spasms at nighttime, and "passing out" from seeing multiple colors.  The Veteran reported having head trauma in 1969 during a training exercise in service where he was hit in the head during basic training; he reported he was stunned for a minute or so and did not have any treatment at that time.  He was discharged from service and then began experiencing 3 types of events.  He reported that when he saw multi-color lights he would faint and hit the floor.  He also reported that he had upper-torso movements/jerking.  Thirdly, he reported he had had a seizure when listening to music and he woke up at the hospital.  He reportedly was told that he had foaming at the mouth and urinary incontinence.  CT and EEG scans were negative and he was placed on phenobarbital.  He reported that his last seizure was in 1984 and that he had not taken medication since 1985, although he had many fainting spells and jerks since that time.  Current CT scan was negative and neurological examination at that time was normal.  The Veteran was referred for a brain Magnetic Resonating Imaging (MRI) scan, which was done in May 1992; the results of that MRI revealed mild cerebral atrophy only.  

In a May 1992 follow-up report, the Veteran's MRI was noted as being incomplete because the Veteran refused to have all of the testing performed.  The doctor at that time noted the Veteran's EEG and MRI were normal.  The doctor also noted that the Veteran's seizures were not epileptic in nature and that he would consider an etiology of panic or non-epileptic seizures (NES), or as a result of his migraine headaches.  

In September 1999, the Veteran sought treatment with VA at which time he reported having a seizure disorder since 1971 after a 1969 head trauma during service.  At that time, the Veteran reported that he had not had any seizures for 5 years and was not taking any medications for 3 years.  He reported, however, having intermittent episodes of body jerking and possible visual hallucinations.  The Veteran also reported his last MRI showed "cerebral atrophy," but no other abnormality.  Neurological examination was normal, and he was diagnosed as having "[r]ecent muscle jerks and visual hallucinations may represent seizure activity."  He was referred for an EEG, although it does not appear that testing was completed.  

The Veteran submitted a March 2000 letter from a VA doctor, Dr. P.J.J., which indicated a history of a seizure disorder.  

In April 2000, the Veteran was seen for a follow up at VA.  He reported at that time that his seizures began one year after sustaining a head trauma with loss of consciousness which lasted two days.  The Veteran reported that after he was seizure-free for 5 years he was tapered off phenobarbital and did well for two years, until he started to suffer from myoclonic jerks.  He stated that the jerking increased recently and he would occasionally suffer hypnogogic jerks, although most of the time this was not the case.  The VA doctor, Dr. G.G., at that time noted the Veteran's brain MRI which showed mild atrophy, as well as the normal EEG that was done.  After a normal neurological examination, Dr. G.G. opined as follows:  

It is possible that the [Veteran] has juvenile myoclonic epilepsy unrelated to the head trauma, misdiagnosed as partial epilepsy because of the [history] of head trauma, although the possibility of a partial epilepsy cannot be excluded even with a normal EEG and MRI.

The Veteran was referred for a sleep deprived EEG, which was completed in April 2000.  The results of that sleep-deprived EEG were normal, containing activity seen in drowsiness and wakefulness.  In a September 2000 follow, Dr. G.G. noted that the Veteran had a history of post-traumatic epilepsy that resolved years ago, but that he had onset of myoclonic jerks at present which occurred once a week.  The Veteran's physical examination was normal and the normal results of the sleep-deprived EEG were noted.  Dr. G.G. stated that 

the etiology of these myoclonic jerks is unclear.  With normal awake, drowsy and sleep deprived EEG, they are unlikely to represent juvenil[e] myocl[o]nic epilepsy.  The options of admission to epilepsy unit at . . . VA [versus] a therapeutic trial with Depakot [versus] monitoring were offered to the [Veteran].  He elected to wait and make a diary of his events and maybe try to arrange his admission for monitorin[g].

A follow-up was scheduled for four months.  In January 2001, Dr. G.G. wrote the following letter:

[The Veteran] is followed at the Neurology Clinic [at VA] for seizure disorder.  The [Veteran] sustained a head trauma in 1968 after which he develop[]ed a seizure disorder that requir[]ed treatment with antiepileptic medication for several years.  He had his last generolyzed [sic] seizure in 1992, he was maintained on antiepileptic medication until 1997 when it was elected to give him a trial off medication.  He did well and has not had a general[i]zed seizure since.  However, the [Veteran] develop[]ed another type of event a few years ago which are described as short myocl[o]nic jerks.  These event[s] could represent simple seizure.  Currently, although the [Veteran] has been seizure free for several years, the history of posttraumatic seizure disorder and the frequent oc[c]urrence of myoclonic jerks puts him at risk of recurrent general[i]zed seizures.  

In August 2001, the Veteran underwent another brain MRI at VA, which revealed minor asymmetry in the configuration of the lateral ventricles.  It was otherwise a normal examination.  

In May 2004, a private brain CT scan was normal.  The Veteran sought treatment at VA in May 2004 for his complaints of recurrent seizures.  The Veteran reported having post-traumatic seizures after being knocked unconscious for 2 days while in the Army.  The VA doctor at that time indicated that after being off medication for approximately 10 years without any seizure episodes, he developed myoclonic twitching of the shoulders, but it was unclear whether this represented simple partial seizures.  He reported that in May 2004 he thought he heard a noise while lying in bed and went to investigate; he reported that "the next thing he knew he was on the floor," with a tongue bite, urinary incontinence, and head, arm, and leg trauma.  The Veteran's neurological examination at that time was normal.  The Veteran's VA doctor at that time diagnosed a history of generalized tonic-clonic seizures with a new episode in May 2004; the doctor noted this predated the start of his new diabetic medication, which makes an ongoing seizure activity prior to the episode quite possible.  It was recommended that he begin taking antiepileptic medications again, and he was prescribed Lamictal.  

A private June 2005 brain CT scan demonstrated no evidence of acute intracranial lesions.  In July 2005, the Veteran was treated following a June 2005 report of a grand mal seizure which was treated at a private hospital.  He reported two myoclonic episodes since his discharge from the private hospital resulting in a tongue bite.  There was a laceration of his tongue noted at that time and he was told to avoid irritation of that area until it healed.  

Later in July 2005, the Veteran was treated by VA for complaints of a headache and slight imbalance of gait.  A head CT scan was performed which showed a subcutaneous right parietal lesion, mild asymmetry to the lateral ventricles which was stable and no evidence of an intracranial hemorrhage.  The Veteran was seen for a follow up approximately 2 weeks later, at which time it was noted that the Veteran had a history of periodic myoclonic jerks and seizure disorder "since sustaining significant head trauma in the [A]rmy [in] 1968."  Examination of the Veteran at that time was normal.  It was also noted that his MRI and EEG including sleep-deprived EEG were normal, as was his EKG.  His Lamictal was increased for better control of his seizures.  

In February 2006, the Veteran was seen for treatment following an "odd episode of seizure with fall and posterior head trauma versus assault with resulting seizure."  The same seizure history noted in the July 2005 was noted at that time.  The Veteran reported he continued to suffer from occasional myoclonic jerking.  Examination of the Veteran was normal at that time, and his Lamictal was again increased.  In a follow-up in April 2006, the Veteran's Lamictal was again increased.  A head CT scan was obtain in April 2006 which revealed minimal soft tissue swelling over the right vertex, without any additional acute radiological findings.  

A private January 2006 brain and skull CT scan was normal with a posterior scalp laceration repair.  The Veteran also submitted a letter from a police officer who noted that he witnessed the Veteran having a grand mal seizure in January 2006, resulting in the Veteran lying face down with a laceration to the back of head.  He noted his mouth was foaming and his eyes were shut closed, and he was snoring and apparently asleep.  Another private brain CT scan in May 2006 revealed dilated ventricles, but no evidence of acute intracranial lesion.  

In an August 2006 VA psychiatric treatment record, it was noted that the Veteran reported that he began suffering from seizures following his discharge from service.  

The Veteran submitted a letter from H.G., a social worker at the private hospital that treated the Veteran's May 2007 and January 2006 seizures, noting treatment for those episodes and discharge with Dilantin (Phenytoin) both times.  

The Veteran additionally submitted two March 2007 letters from VA doctors, Drs. P.J.J. and R.C.D., which stated as follows:  

[The Veteran] is followed in the VA . . . Mental Hygiene Clinic for treatment of Obsessive Compulsive Disorder and personality syndrome characterized by histrionic and impulsive features with somewhat impaired social functioning and affective lability.  These symptoms could all reflect sequelae of his head injury in the Army and subsequent seizure disorder.

In March 2007, the Veteran was treated by VA doctor, Dr. J.E.F., for follow-up management of his seizure disorder.  It was noted that the Veteran's last generalized tonic-clonic seizure was in April 2006, which was thought to be secondary to emotional stress.  The Veteran reported continuing to experience myoclonic jerking.  Examination of the Veteran at that time was normal.  Dr. J.E.F. noted that the Veteran's posttraumatic epilepsy was well-controlled with his current medications.  She additionally opined in an addendum as follows:  

[The Veteran] carries the diagnosis of Post-Traumatic Epilepsy.  He had a head injury in the service with loss of consciousness and four years later developed a seizure disorder.  This time frame comes within the limits of the diagnosis of post-traumatic seizures and no other etiology was discovered for his seizures.  

A review of the Veteran's private treatment records documents an August 2009 brain CT which demonstrated significantly dilated ventricles which may represent hydrocephalus; there was no evidence of acute intracranial lesion.  An August 2009 MRI showed no evidence of acute infarction, no intracranial bleeding or mass effect, no significant white matter signal abnormalities, normal appearance of the intracranial arteries anteriorly and posteriorly, and normal petromastoid air cells and middle ear cavities, without any paranasal sinus disease.  A February 2010 head CT scan which revealed no evidence of acute intracranial process, or mass or hemorrhage present.  

A brain MRI in April 2011 showed no evidence of acute intracranial hemorrhage, mass-effect, midline shift, or recent infarct. 

A July 2011 head CT scan showed no intracranial hemorrhage, mass lesion, extraaxial collection or an acute large vessel territorial infarct, although there was persistent cortical and cerebellar atrophy.  A July 2011 brain CT scan showed a prominent lateral and third ventricle as well as fourth ventricle suggesting the possibility of communicating hydrocephalus; there was no hemorrhage or acute stroke.  Finally, a January 2013 head CT scan revealed no evidence of mass, hemorrhage, or acute infarction, although prominent ventricles were suspicious for communicating hydrocephalus.  

The Board also notes that a September 2009 VA EEG was noted as being mildly abnormal with mild intermittent left fronto-temporal theta and delta activity, which was not seen in the corresponding right leads.  It was noted that this suggested a focal injury on the left, although epileptiform features were not observed.  

The Board has reviewed all of the VA treatment records in the claims file through June 2016; generally those records demonstrate continued treatment for the Veteran's epilepsy/seizure disorder, consistent with the above noted VA treatment records.  

The Board further notes that the Veteran submitted several treatises pertaining to generalized information regarding epilepsy.

The Veteran underwent a VA examination in July 2006.  At that time, the Veteran reported he was struck in the back of the head and was unconscious for a "few moments" during basic training before resuming duty.  The examiner noted that there were no service treatment records documenting this injury, although he did note the October 1968 treatment when he fell out of a bunk.  The examiner noted that several years later the Veteran began to have myoclonic jerks and grand mal seizures, for which he is now taking Lamictal.  The Veteran reported myoclonic jerks began in 1974 and grand mal seizures began in 1980.  The examiner noted the July 2005 head CT scan.  Neurological examination of the Veteran was normal at that time.  The examiner concluded as follows:  

This is very unclear to me.  The history of trauma which is under scrutiny-I cannot find medical records relating to.  This second incident of head trauma is not being addressed-and it is unclear what the residuals really are.  The claimant has a clearly documented seizure disorder and has clearly documented migraine headaches.  These developed several years after the trauma's-still possibly connected to trauma.  He has an MRI with mild asymmetry of the ventricles-possibly related to trauma[.]  The [Veteran] has schizotypal psychiatric diagnosis, [of questionable] relation[.]  Therefore I canno[t] resolve these issues without resort to speculation.  

The Veteran underwent a July 2006 VA psychiatric examination, during which he reported that he had head trauma in 1968 and that he lost consciousness for a number of hours at that time.  He further reported at that time that he first experienced being dizzy in 1975 because of looking at colors, and in 1978 he was given a diagnosis of temporal lobe epilepsy; he also reported experiencing myoclonic jerks at that time.  He reported that his first seizure where he blacked out was in 1980, at which time he was prescribed phenobarbital.  That examiner, who was a psychiatrist, limited that examination solely to the Veteran's psychiatric condition, and did not further discuss the Veteran's seizure disorder.

The Veteran underwent a VA neurological/epileptic examination in May 2010.  During that examination, the Veteran reported grand mal epilepsy beginning in 1976 "just after discharge."  He denied any head trauma except for a blow to the head in 1968 in basic training which caused temporary loss of consciousness.  The examiner noted the Veteran's medication history, and at that time consisted of Lamictal.  The Veteran's brain MRI scans did not show any intracranial pathology.  The Veteran was diagnosed with grand mal epilepsy.  The AOJ referred the case back to the examiner in June 2010 for an addendum opinion.  The examiner stated that he reviewed the claims file, including all of the Veteran's service treatment records.  The examiner opined that it was not at least as likely as not that the Veteran's seizure disorder was related to his October 1968 head trauma noted in service.  He concluded as follows:  

Review of the service medical records showed a medical note dated [October 9, 1968] stating that the Veteran fell out of a bunk bed 3 months ago.  Now has headaches, passing out.  There is no documentation of seizures.  There is no documentation of [a] seizure or treatment for any neurological problems after this incident in the service medical records.  When [the] Veteran was examined he stated that his seizures started in 1976, six years after the above incident.  A Neurology Clinic note dated [September 21, 1999] stated that the seizure started in 1971, three years after the above incident.  [The] Veteran's separation examination dated [April 21, 1970] do[es] not document any seizure or other problems due to head injury.  Hence his current seizure disorder is not caused by/a result of military service.  

Finally, the Veteran underwent a VA neurological examination in June 2016.  The examiner noted that the entire claims file was reviewed.  The examiner noted the March 2007 opinion from Dr. J.E.F., as well as the private January 2013 head CT scan and the April 2011 brain MRI.  The Veteran was noted as being diagnosed with tonic-clonic or grand mal seizures (generalized convulsive seizures).  

During the examination, the Veteran reported right temporal/occipital head trauma in 1968 with brief loss of consciousness in service; he reported that he experienced a tonic-clonic seizure in 1969 around the time of his separation and that he was treated at a private hospital.  He reported that he had 5-6 other generalized tonic-clonic seizures throughout his lifetime, the last being approximately 10 years ago.  He further reported onset of myoclonic jerks in late 1970's/early 1980's.  The Veteran denied any other seizure risk factors, including no family history or developmental delays, and that he was born on time.  

The examiner noted that the Veteran had a seizure disorder confirmed, although she also noted that in 2012, VA doctors questioned whether the Veteran's seizures were epileptic or not.  The VA Video EEG in September 2012 showed mild left-sided slowing and no irritative features though the Veteran had body jerks during the study.  Those records noted a diagnosis of non-epileptiform seizures (NES).  The examiner also noted that the Veteran had witnesses who have observed his seizures, and they stated that his whole body shakes, he is unresponsive to stimuli, has post-ictal confusion, and had positive tongue biting and bowel/bladder dysfunction.  The examiner noted the Veteran's reported first seizure was in 1969 and his most recent seizure was in 2008.  The examiner noted October 2009 MRI and October 2011 EEG reports.  

The June 2016 examiner opined that the Veteran's seizure disorder was less likely than not caused by or related to his military service in 1968-70.  She concluded as follows:  

Review of [the] veteran's extensive [service treatment records] revealed 1 episode of head trauma in Oct[ober] 1968 with post event symptoms of headache and poor coordination which were likely part of post concussive syndrome with no sequelae of seizures or abnormal movements noted.  [Second] event occurred in April 1970 involved facial trauma and eyebrow laceration; there was no mention of any alteration of consciousness; no neuro[logical] complaints were noted after this event.  These 2 traumatic episodes were mild in nature without any neuro[logical] sequelae.  [The] Veteran's Report of Medical [History and] exam[ination on] separation [dated April 21, 1970] documented a normal neuro[logical] exam[ination]; no mention of head injury or headache or epilepsy/fits.  The only complaint noted was occasional lightheadedness, postural which is a nonspecific systemic complaint which can occur in healthy individuals and is not indicative of neurological disease.  Given absence of significant risk factors for post traumatic epilepsy, the longer the latency between trauma to [seizure] onset (usually onset of [posttraumatic seizures] is by 2 y[ea]rs post injury) yields conclusion that it is less likely th[a]n not trauma is etiologic for [the Veteran's] seizure disorder.  

Several studies have shown an increased risk of epilepsy after traumatic brain injury, depending on risk factors, such as severity and time post trauma.  [The] Veteran had mild if any head trauma while in the service; this is corroborated by serial head imaging (MRI brain and CT head) which were subsequently performed which documented no evidence of any post traumatic changes.  Seizure risk after mild head trauma is very low.  Post-traumatic epilepsy (PTE) is a recurrent seizure disorder secondary to brain injury following head trauma.  Studies have shown that approximately, 80% of individuals with PTE experience their first seizure within the first 12 months post-injury and over 90% by 18 months post injury, which provides evidence that this is the period of highest risk.  Up to 15-20% of patients may have their first seizure after 2 years post-injury.  

The number of epidemiologic studies of posttraumatic seizures has increased substantially over the past 40-50 years.  In general, the incidence of posttraumatic seizures varies with the time period after injury and population age range under study, as well as the spectrum of severity of the inciting injuries.  Significant risk factors for the development of seizures in the first week after injury include acute intracerebral hematoma (especially subdural hematoma), younger age, increased injury severity, and chronic alcoholism.  Significant risk factors for the development of seizures [greater than] 1 week after [traumatic brain injury] include seizures within one week, acute intra-cranial hematoma (especially subdural hematoma), brain contusion, increased injury severity, and age [greater than] 65 years at the time of injury.  [The] Veteran does not have any risk factors for development of late [posttraumatic seizures].  

I was asked to comment on the following: 
(1) [The] Veteran's inservice reports regarding fainting and dizziness as well as his reports of experiencing upper extremity tremors beginning during service following 1969 injury.  Review of his treatment notes post trauma while in the service did not show any complaints of tremor.  See above.  

(2) I was asked to specifically comment on the gap of time between the veteran's discharge in 1970 and the onset of his seizures, including the March 2007 opinion referred in the appeal.  I have reviewed [Dr. J.E.F.'s March 2007 opinion], who was the neurology attending supervisor for [the] veteran's neurology resident clinic visit [in May 2007] for treatment for his reported seizures.  However, her assertion that [the] veteran's seizure disorder developed four years post head injury in the service with loss of consciousness is mere speculation on her part as it was based on [the] veteran's self-report and was not based on her review of any relevant [service treatment records] to corroborate this.  

There is no clear relationship established between remote head trauma and onset of seizure aside [from the] veteran['s] self-report.  Review of [the] available extensive [service treatment records] including 65 pages of scanned VBMS records; give a variable interval for development of [the] veteran's seizures from 4 to 10 years from his initial injury/ies incurred while in the service.  Given the long time interval between the relatively minor reported head trauma and onset of seizures, it would be unlikely for a person to develop a post traumatic seizure disorder so many years after the inciting event.  There is no clear relationship established between remote head trauma and onset of seizure aside [from the] veteran['s] self-report.  [The December 1980 VA neurological examination] mentions that in 1974, he developed what was diagnosed as petit mal seizures, and was put on pentobarbital and in 1978, he had a grand mal seizure[]; [the] examiner made a diagnosis of grand mal and petit mal (from the history) and related these events to head injury incurred in 1968; however this was based on [the Veteran]'s verbal report with no objective corroboration.  [The June 1982 VA neuropsychiatric examination] mentioned that seizures did not occur until 1978, 8 years after discharge.  His statement in support of claim [dated September 1980] mentions head injury while in the service July/August 1968 during basic training . . . ["]it was much later that I began to develop facial and bodily involuntary movements along with some vertigo.[] . . . I continue to have these shaking movements along with dizzy spells. . . .   I am now having a seizure disorder which has been reported to the VA hospital along with being treated with Phenobarbital for this disorder since the year of 1978."  This puts the interval of head injury to onset of seizure at about 10 years.  [In the January 2010 Board hearing, the Veteran] report[ed] onset of seizures in late 1970's and early [19]80's.  [In an October 2009 VA neurology treatment record, the Veteran reported] "seizures started in 1978, no warning."

Based on the foregoing evidence, the Board finds that service connection for the Veteran's epilepsy/seizure disorder is not warranted.  Initially, the Board concedes that the first two elements of service connection have been met in this case.  The evidence of record clearly reflects a current diagnosis of an epileptic/seizure disorder.  The evidence additionally demonstrates that the Veteran had head trauma in service in 1968 when he fell from a bunk and lost consciousness-as well as in April 1970 when he suffered a nasal fracture.  

Consequently, this case turns on the question of a nexus.  First, the Board notes that the evidence of record does not demonstrate any diagnosis of epilepsy or a seizure disorder during military service or within one year of discharge therefrom.  Rather, the first shown evidence of a diagnosis of an epileptic/seizure disorder was many years after military service, in 1978.  Consequently, service connection is not warranted on a presumptive basis in this case.  See 38 C.F.R. §§ 3.307, 3.309.

Next, although the Veteran, the Veteran's councilman, and the Veteran's friend have submitted evidence of a relationship of the Veteran's seizure disorder and head injuries in military service, the Board finds that none of those individuals are competent to provide a medical nexus opinion in this case.  

Moreover, the treatise evidence submitted is general in nature, and such evidence is not probative to determine whether the Veteran's particular epilepsy/seizure disorder is related to the particular head injuries during service.  

Although H.G., a social worker, indicated that the Veteran was treated for seizures by the private hospital, he did not attempt to offer any etiological opinion of the Veteran's seizures.  Consequently, the foregoing evidence has no probative value.  

Next, although the Veteran has attempted to assert during the appeal period that his seizure/epileptic symptoms began during military service and have been chronic and continuous since service such that evidence of a nexus is not necessary, the Board finds the Veteran's statements of such symptoms during military service to be not credible in light of the inconsistency of his statements throughout the record.  

The Board notes first that the service treatment records do not demonstrate any complaints of any seizure or epileptic-like symptomatology, either in 1968 or in 1970.  The Veteran was shown to have poor coordination and headaches in 1968; however, there was no evidence of any convulsions, shaking, or other seizure/epileptic symptomatology at that time.  The last evidence of any neurological symptomatology associated with that head trauma at that time was on October 31, 1968; the Veteran never sought treatment for any neurological symptomatology after that date.  The Veteran was treated for a nasal fracture in April 1970, as well as a cyst in May 1970, and during those treatments there was no notation of any neurological symptomatology at all, and certainly no evidence of any seizure/epileptic symptomatology, including shaking or convulsions.  

The Board notes that the Veteran clearly denied any seizure/epileptic symptomatology on his separation examination.  Although the Veteran reported dizziness, lightheadedness, and other symptoms, the Board notes that the Veteran also reported those on his entrance into military service.  Thus, it appears that those claimed symptoms were present prior to any head trauma he suffered in service.  In fact, the Board notes the most recent VA examiner's conclusions regarding the non-neurological nature of dizziness, lightheadedness and other symptoms noted by the Veteran on his separation examination.  

Turning to the post-service evidence, the Veteran sought treatment with VA from 1974 through 1977, including for dizziness, lightheadedness, facial numbness and pneumo-thorax pain.  Those symptoms were attributed to the Veteran's nervousness, and not to any epileptic/seizure disorder.  At no time during those encounters with VA did the Veteran mention any shaking/convulsions, or any other epileptic/seizure-like symptomatology.  

In fact, the first such evidence of record to demonstrate any seizure/epileptic symptomatology was in October 1978, when the Veteran sought to refill his prescription for phenobarbital following treatment at a private facility at a time uncertain, but which appears to have happened in late 1977.  

The Board notes that in the Veteran's VA examinations in 1982, 2010 and 2016, as well as during his 2009 Board hearing, the Veteran placed onset of his seizure symptoms after discharge from service.  In his Board hearing and in his most recent VA examination, the Veteran clearly reported onset of epileptic/seizure symptomatology in the late 1970s/early 1980s; such evidence appears to be consistent with the above noted clinical evidence.  

Thus, the Board finds the above records to be more probative than the Veteran's statements at various times in the record noting onset of epileptic/seizure symptomatology during military service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Moreover, the Veteran's own statements are internally inconsistent respecting the onset of his seizure/epileptic symptomatology.  As noted above, the Veteran indicated in several VA examinations and during his Board hearing testimony that his symptomatology began after military service.  

In his September 1980 statement and during his September 1980 VA treatment, however, the Veteran reported having shaking and seizures since 1970 in military service, which he reported to his commanding officer.  There is no evidence of such reporting in the claims file or in the service treatment records.  Moreover, such reports are contradicted by the Veteran's own denials respecting epilepsy/fits on his separation examination.  

Likewise, during the December 1980 VA examination, the Veteran reported onset of tremors and other seizure activity in 1969, which increased after his discharge from service culminating in a diagnosis of petit mal seizures by VA in 1974 with treatment of phenobarbital in 1975 and 1976 for that condition.  None of the VA treatment records confirm that this medical history given to Dr. F.J.C. was even remotely accurate, based on the clinical evidence above.

Moreover, the Veteran's statements in the April 1982 letter to his Senator clearly contradict this previous evidence and are more consistent with his Board testimony and other medical history provided in his later VA examinations.  The Veteran's statements in that 1982 letter indicate that "some time after" he was accepted into university after his discharge he began to experience tremors and other neurological symptomatology.  These 1982 statements are consistent with the medical evidence of record in the service treatment records and claims file, as well as slightly more consistent with the medical history provided in the June 1982 VA neuropsychiatric examination.  In the June 1982 VA examination, the Veteran reported his symptoms began in 1971 after his discharge from service-not during service-although such an onset in 1971 is not confirmed by any medical or clinical evidence of record, is also inconsistent with the post-service clinical evidence, and is actually inconsistent with his later medical history and reporting during his other VA examinations and Board testimony.  

Furthermore, the Board notes that the March 1992 and September 1999 VA treatment records confirm that the Veteran's seizure symptomatology began after discharge from service, although the Veteran's reporting of that symptomatology appears to be closer in time to his discharge than is shown by the clinical evidence, similar to his reporting in the June 1982 examination.  The Veteran additionally reported that his seizure symptomatology began after discharge from service in his August 2006 VA psychiatric records.  

In the April 2000 and subsequent VA records with Dr. G.G., the Veteran was again reporting seizure symptomatology a year after the head trauma in service, placing onset of symptomatology in service; such history is, again, not accurate based on the clinical evidence of record.  Such evidence also conflicts with the Veteran's other reports in the record.  

Additionally, in the May 2004 and subsequent VA treatment document that the Veteran was over-reporting the severity of his head injury in service, stating to treatment providers at that time that he was unconscious for two days in service.  Those records also have reports of an inconsistent reporting of onset of symptomatology that does not correlate with the post-service clinical evidence, his later VA examinations reports of medical history, or his Board testimony.  

Consequently, based on the foregoing evidence, the Board must find that the Veteran's statements regarding the onset in service of epileptic/seizure symptomatology and/or any continuity and chronicity of his symptomatology therefrom, particularly his statements regarding onset in service or within one year therefrom and the continuity and chronicity of such evidence until the present day, to be not factually accurate and particularly not credible.  

Accordingly, an award of service connection on the basis of continuity of symptomatology is not warranted in this case.  See 38 C.F.R. § 3.303(b).

Finally, turning to the nexus evidence of record, the Board notes that the September 1980 VA doctors diagnosed the Veteran as having post-traumatic epilepsy of the temporal lobe based on the Veteran's report of medical history.  During that treatment, the Veteran reported that he had a subdural hematoma in 1968 and petit mal seizures in 1970.  The evidence of record does not demonstrate that the Veteran has ever had a subdural hematoma.  Moreover, there is no evidence of any petit mal seizures during the Veteran's service.  Such a medical history which predicates the Veteran's diagnosis at that time is completely inaccurate and not credible.  

Consequently, it appears that the Veteran completely misled the September 1980 VA doctors regarding the presence of a subdural hematoma and petit mal seizures during military service.  Such a willfully inaccurate medical history reported by the Veteran appears to have led those doctors to their diagnostic conclusion, as noted by the June 2016 examiner's opinion that seizures are more likely to be present following head trauma with a subdural hematoma and with previous seizures.  Thus, it appears that the September 1980 VA doctors diagnosis of post-traumatic epilepsy is based on a factually inaccurate medical history provided by the Veteran.  Therefore, it has no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (although the Board may reject a medical opinion that is based on facts provided by the Veteran that have previously been found to be inaccurate and may reject such a medical opinion because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion, the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the Veteran).  

Additionally, the Board notes that Dr. F.J.C.'s opinion of a positive nexus to service is based solely upon this same history as provided by the Veteran, as noted in the diagnosis rendered at that time.  Such history, as found above, is not credible and not factually accurate.  

It does not appear that Dr. F.J.C. ever reviewed any of the Veteran's service treatment records or other clinical evidence in the claims file when rendering that opinion.  As such, given that the entire basis of Dr. F.J.C.'s 1980 opinion is based on a not credible recitation of medical history by the Veteran, the Board finds that opinion also has no probative value.  

Next, although the Veteran provided letters from Drs. P.J.J. and R.C.D. in March 2007 which indicate that the Veteran had psychiatric disorders which possibly stemmed from the head trauma in service "and the subsequent seizure disorder," the Board notes that those opinions are speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  

Moreover, those opinions do not provide any rationale for the conclusion that the seizure disorder is related to the head trauma in service other than it was "subsequent to" that injury.  Those opinions also do not reflect any review of the claims file or discussion of the pertinent medical evidence in this case.  As such, the Board finds that those opinions have little if any probative value.  

Likewise, Dr. G.G.'s January 2011 opinion appears to relate the Veteran's seizure disorder to the head trauma in service, although no rationale for that opinion is provided.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence).  That opinion also does not appear to reflect any discussion of the pertinent medical evidence in this case.  

Finally, Dr. J.E.F.'s opinion is also based on historical evidence provided by the Veteran; there is no indication that Dr. J.E.F. reviewed the extensive claims file or clinical evidence, particularly the Veteran's service treatment records, in conjunction with rendering that opinion.  Furthermore, it appears that Dr. J.E.F.'s opinion of a relationship to service is based on the fact that four years after injury, the Veteran began suffering seizures; such would place onset of seizures in approximately 1972.  The Board notes that the first evidence of any seizures was in 1978 or at best late 1977.  Dr. J.E.F.'s opinion is therefore based on the predicate that the Veteran's seizures began a full 5 years prior to actual onset in this case.  Even if Dr. J.E.F. meant four years after discharge, the Board still notes that this predates the first evidence of onset of seizures by 4 years.  

In contrast, the April 1982, May 2010 and June 2016 examiners all reviewed the pertinent clinical evidence in this case, particularly the long period of time between the head trauma in service and the after-service onset of his epilepsy/seizure disorder, and found that given those facts, it was less likely than not that the Veteran's epilepsy/seizure disorder was caused by or otherwise the result of military service, to include the noted head injuries therein.  Those examiners noted that the head trauma the Veteran suffered in service was relatively minor, and coupled with the fact that little to no neurological symptomatology was demonstrated at the time of those injuries or which continued for any significant period of time after those injuries, made it unlikely that the head injuries in service were the cause of the Veteran's post-service epilepsy/seizure disorder.  In particular, the most recent VA examiner found the significant period of time between the head injuries in service and the onset of epileptic/seizure symptomatology up to 8 or 10 years after the injuries to be extremely significant.  

The Board finds that those opinions are the most probative evidence of record and significantly outweigh any probative value of the other opinion evidence in the record at this time, particularly Drs. F.J.C. and J.E.F.'s opinions.  

Accordingly, the Board finds that service connection for an epilepsy/seizure disorder must be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching this conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for an epilepsy/seizure disorder is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


